United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Melbourne, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1129
Issued: October 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 10, 2008 appellant filed a timely appeal of a December 4, 2007 merit decision
of the Office of Workers’ Compensation Programs finding that he had no more than nine percent
impairment of the right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than nine percent impairment to his right upper
extremity for which he received a schedule award.
FACTUAL HISTORY

On June 6, 2006 appellant, a 57-year-old contracts operations supervisor, hit his right arm
against a doorway. He indicated that the shock of hitting the door reinjured his right shoulder
which was recovering from tendinitis. On June 20, 2006 appellant filed a claim for benefits,

which the Office accepted for “other specified disorder of bursae and tendons in shoulder region,
right.”
Appellant stopped work on May 30, 2007 and underwent arthroscopic surgery for right
shoulder impingement syndrome and degenerative arthritis of acromioclavicular joint.
Following the surgery, he underwent physical therapy. Appellant eventually returned to parttime light-duty work.
On October 1, 2007 appellant underwent a functional capacity evaluation. The following
figures were obtained for range of motion findings for the right shoulder: flexion, 139.0 degrees;
extension, 33.3 degrees; abduction, 128.3 degrees; adduction, 21.3 degrees; internal rotation,
59.7 degrees; external rotation, 77.0 degrees.
In an October 22, 2007 report, Dr. Anthony Lombardo, a Board-certified orthopedic
surgeon, noted that appellant advised that he had good range of motion but pain with extended
use of the shoulder. Range of motion findings for the right shoulder revealed: limited passive
range of motion; abduction, 135 degrees; flexion, 135 degrees; internal rotation, 90 degrees;
external rotation; 60 degrees. Strength findings were normal with no signs of atrophy,
deformity, or ecchymosis. Examination revealed a positive subacromial space tenderness and
positive painful arc. All other testing was negative. Dr. Lombardo noted the functional capacity
evaluation showed appellant was capable of light-duty work. He opined that appellant was at
maximum medical improvement and he was capable of light duty with restrictions.
Dr. Lombardo further opined that appellant had four percent whole person impairment under the
1996 Florida Workers’ Compensation Guidelines.
In a report dated November 14, 2007, an Office medical adviser reviewed the medical
record, including Dr. Lombardo’s report. He noted that the Florida guidelines noted by
Dr. Lombardo were not consistent with the Office’s standards. The Office medical adviser used
range of motion findings from the functional capacity evaluation and determined that appellant
had nine percent right upper extremity impairment pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (fifth edition) (the A.M.A.,
Guides). He derived three percent impairment based on 140 degrees flexion pursuant to Figure
16-40 at page 476; one percent impairment based on 30 degrees extension pursuant to Figure 1640 at page 476; two percent impairment based on 128 degrees abduction pursuant to Figure 1643 at page 477; one percent impairment based on 21 degrees adduction pursuant to Figure 16-43
at page 477; two percent impairment based on 60 degrees loss of internal rotation pursuant to
Figure 16-46 at page 479; and zero percent impairment based on 77 degrees external rotation
pursuant to Figure 16-46 at page 479. The Office medical adviser added these figures for a total
nine percent right upper extremity impairment.
By decision dated December 4, 2007, the Office granted appellant a schedule award for a
nine percent permanent impairment of the right upper extremity for the period October 2, 2007 to
April 15, 2008, for a total of 28.08 weeks of compensation.

2

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act1 and section 10.404 of
the implementing federal regulation,2 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides3 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.4
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
figures and tables found in the A.M.A., Guides. However, all factors that prevent a limb from
functioning normally should be considered, together with the loss of motion, in evaluating the
degree of permanent impairment.5 Chapter 16 of the fifth edition of the A.M.A., Guides
provides the framework for assessing upper extremity impairments.6
ANALYSIS
The Office medical adviser adopted Dr. Lombardo’s date of maximum medical
improvement of October 22, 2007 but discarded Dr. Lombardo’s report as the physician’s
impairment estimate did not conform to the A.M.A., Guides.7 It is well established that, when
the attending physician fails to provide an estimate of impairment conforming to the protocols of
the A.M.A., Guides, his opinion is of diminished probative value in establishing the degree of
any permanent impairment. In such cases, the Office may rely on the opinion of its medical
adviser to apply the A.M.A., Guides to the findings reported by the attending physician.8

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

A.M.A., Guides (5th ed. 2001).

4

See Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

Robert V. Disalvatore, 54 ECAB 351 (2003).

6

A.M.A., Guides 433-521.

7

In his October 22, 2007 report, Dr. Lombardo determined that appellant had four percent whole person
impairment under the 1996 Florida Workers’ Compensation Guidelines. However, the A.M.A., Guides is the
standard for determining the percentage of impairment under the schedule award provision of the Act. See Mark A.
Holloway, 55 ECAB 321 (2004). Furthermore, the Act does not authorize schedule awards for permanent
impairment of the whole person. N.D., 59 ECAB ___ (Docket No. 07-1981, issued February 1, 2008).
8

See John L. McClenic, 48 ECAB 552 (1997); see also Paul R. Evans, 44 ECAB 646, 651 (1993).

3

The Office medical adviser determined that appellant had nine percent permanent
impairment of the right upper extremity by using the range of motion findings contained in the
October 1, 2007 functional capacity evaluation. The finding of nine percent impairment of the
right upper extremity was based on loss of range of motion findings pursuant to Figures 16-40,
16-43 and 16-46 at pages 476, 477 and 479, respectively. Figure 16-40 at page 476 measures
upper extremity motion impairments due to lack of flexion and extension of the shoulder. The
Office medical adviser found that appellant’s retained flexion of 140 degrees equaled three
percent impairment and appellant’s retained extension of 30 degrees equaled one percent
impairment pursuant to this figure.9 Figure 16-43 at page 477 measures upper extremity motion
impairment due to lack of abduction and adduction of the shoulder. Appellant’s retained
abduction of 128 degrees represents two percent impairment pursuant to this figure and his
retained adduction of 21 degrees produces one percent impairment. Figure 16-46 at page 479
measures upper extremity motion impairments due to lack of internal and external rotation of the
shoulder. Appellant’s retained external rotation of 77 degrees represents zero percent
impairment and his retained internal rotation of 60 degrees represents two percent impairment
pursuant to this figure. Therefore, he has a total of nine percent right upper extremity
impairment for loss of range of motion of the shoulder.
There is no other probative medical evidence establishing that appellant has greater
permanent impairment. While appellant asserts his pain and atrophy should be accounted for in
determining his schedule award, neither Dr. Lombardo’s examination nor the functional capacity
evaluation found pain or atrophy to be a limiting factor. Additionally, as noted above,
Chapter 16 of the A.M.A., Guides provides the proper framework for determining impairments
of the upper extremities. Dr. Lombardo did not explain how, pursuant to the A.M.A., Guides,
appellant had any greater impairment than that which the Office accepted.
CONCLUSION
The Board finds that appellant has no greater than nine percent right upper extremity
impairment for which he received a schedule award.

9

The Board notes that functional capacity evaluation reported flexion at 139.0 degrees and extension at 33.3
degrees, while the Office medical adviser stated that flexion was 140 degrees and extension was 30 degrees. The
misreporting by the Office medical adviser is harmless error; however, as the same impairment values are obtained.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 4, 2007 is affirmed.
Issued: October 16, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

